DETAILED ACTION
Pending Claims

    PNG
    media_image1.png
    451
    808
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by, “the system is configured to decant spent sorbent and return most of the flushing liquid to the raw liquid supply line.” What is it about “the system” which permits said “decant[ing].” It is unclear what is intended by “decant” as it is used in this clause. Does it mean that “the liquid flushing liquid” is separated from  the mixture of “spent sorbent” and “flushing liquid,” or does it mean that the mixture of “spent sorbent” and “flushing liquid” is “decant[ed]” from “where?” Or, does it mean something else?
“configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
It is unclear how claim 2 further limits claim one from which it depends? In this regard, claim 2 specifies, “wherein the sorbent is a regenerable or a non-regenerable sorbent, or a mixture of regenerable and non-regenerable sorbents.” It appears that this language embraces the same totality of possibilities that are encompassed by claim one.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  As discussed above, it appears that the language of claim 2 embraces the same totality of possibilities that are encompassed by claim one.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Pending claims 1-2 are apparatus claims, the structure of which is not limited by the material being treated. See MPEP Section 2115.
Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of  WEBER (US 4,973,474) and CHEN (US 2007/0062870 A1) and optionally, AAPA (Applicant’s Admitted Prior Art). 
AAPA teaches:
[0001] The invention relates to liquid purification systems, which use filtration cartridge with precoat sorbent layer. Such systems are intended for purification or desalination of water from different sources, also of drinking water, technological solutions, wastewaters, beverages and other liquids of household or industrial. 

[0002] Liquid purification systems, which use filtration cartridge with precoat sorbent layer and methods of stable purification precoat sorbent layer formation are known from the state of the art. It is known that formation of the sorbent layer on the filtration cartridge helps to extend operating age of cartridge or to increase liquid purification efficiency. At the same time the problem of used sorbent disposal is not solved yet. And that is the main lack of the inventions in the state of the art. 

[0003] For example, liquid purification system of the U.S. Pat. No. 4,973,404 (IC B01D 37/02, priority 5 Sep. 1989, Aurian Corporation), chosen as the closest analogue, is known from the state of the art. System contains raw liquid supply line with sorbent dispenser and a pump, connected to the input of the purification cartridge. Purified liquid line is connected to the purified liquid output of the cartridge and drainage line is connected to the drainage output of the cartridge. 

[0004] Liquid purification system of the U.S. Pat. No. 4,973,404 operates in three stages. First stage--precoat sorbent layer in filtration cartridge formation, second--liquid purification, third--filtration cartridge flushing. During the first stage sorbent suspension is pored into the dispenser, maximum pressure is set in the pump. Suspension flows into the purification cartridge, where precoat layer is formed. 

[0005] On the second stage raw liquid is supplied through the raw liquid supply line to the input of the pump. Through the pump raw liquid is directed into purification cartridge, where precoat sorbent layer is already formed. There liquid purification takes place. Purified liquid goes to the consumer or into the storage vessel. Drainage liquid flows out of the system through drainage line, as there is no recirculation in the system. 

[0006] On the third stage the pump is switched to the flushing mode and purified liquid flows into the purification cartridge. The liquid flow flushes used sorbent layer into the drainage through drainage line.


    PNG
    media_image2.png
    465
    502
    media_image2.png
    Greyscale

The only apparent difference appears to be that the claims specify the filter to be a hollow-fiber filter cartridge.
	CHEN at PG Pub paragraph [0088] discloses that a hollow fiber membrane filter employed may be precoated with particulates to improve its performance. It is submitted that it would have been obvious to one of ordinary skill in the art to employ a hollow fiber membrane filter in the system of WEBER in order to accomplish filtration, commensurate with the desired level of purification sought and/or specific substance intended to be removed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776